Case 14-70543-AKM-13         Doc 43      Filed 01/15/20    EOD 01/15/20 11:35:37         Pg 1 of 3


                    UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF INDIANA
                          EVANSVILLE DIVISION
  IN RE:                             )
         ANDREA L. FUSSNER           ) CASE NO.14-70543–AKM-13
                                     )
             DEBTOR(S)               )


                           NOTICE OF FINAL CURE PAYMENT

       Pursuant to BR 3002.1(f), the Trustee files this Notice that the amount required to cure the
below claim has been paid in full or as indicated, and that the debtor(s) has made all payments
required under the Plan.
           1. Creditor: US BANK NA AS TRUSTEE OF SN MORTGAGE
              Trustee Claim No. 004         Court Claim No. 003
              Last four digits of number used to identify debtor(s)’ account: 4736
           2. Monthly On-going Mortgage Payments
                  Post-petition payments paid directly by debtor(s) and Trustee has no knowledge
              of any disbursements; or
                   As of this date our office has disbursed a total of $29,509.20 paying the post-
              petition mortgage current on our records through April 2019, and due for May 2019.
           3. Final Cure Amount
                                                       Amount         Paid by
                                                                                      Balance
                                                       Claimed        Trustee
                Pre-petition Arrearage Amount        $10,102.83     $10,102.83      $0.00
                Post-petition fees, expenses, and
                                                  $0.00             $0.00           $0.00
                charges
                Post-petition Arrearage Balance $0.00               $0.00           $0.00

           4. Pursuant to BR 3002.1(g), within 21 days of the service of this Notice the creditor
              is obligated to file and serve on the debtor(s), debtor’s counsel, and the Trustee a
              response indicating whether it agrees that the above is correct as of the conclusion
              of payments via the Trustee conduit.
              If the creditor does not agree, the response shall itemize the required cure or post-
              petition payment amounts, if any, which the creditor contends remain unpaid as of
              the conclusion of conduit payments.
Case 14-70543-AKM-13         Doc 43     Filed 01/15/20     EOD 01/15/20 11:35:37        Pg 2 of 3



                                                 /s/Robert P. Musgrave
 January 15, 2020                                Robert P. Musgrave
                                                 Chapter 13 Trustee
                                                 P.O. Box 972
                                                 Evansville, IN 47706-0972
                                                 Telephone: (812) 424-3029
                                                 Fax: (812) 433-3464
                                                 Email address: trusteegeneral@chap13evv.com




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing pleading was served upon the
following parties, either personally, electronically or by first-class mail January 15, 2020:

U.S. Trustee
101 West Ohio Street, Suite 1000
Indianapolis, IN 46204

 ANDREA L. FUSSNER

 1727 TOMAHAWK DR.

 BOONVILLE, IN 47601

 BRITT M. GARNETT
 GARNETT LAW OFFICE
 101 PLAZA EAST BLVD, SUITE 310
 EVANSVILLE, IN 47715-
Case 14-70543-AKM-13         Doc 43     Filed 01/15/20     EOD 01/15/20 11:35:37         Pg 3 of 3




                                             /s/Robert P. Musgrave
                                             Robert P. Musgrave
                                             Chapter 13 Trustee
                                             P.O. Box 972
                                             Evansville, IN 47706-0972
                                             Telephone: (812) 424-3029
                                             Fax: (812) 433-3464
                                             Email address: trusteegeneral@chap13evv.com

US BANK NA AS TRUSTEE OF SN MORTGAGE
SN SERVICING CORP
323 5TH STREET
EUREKA, CA 95501-

CORPORATION SERVICE COMPANY
AS REGISTERED AGENT FOR
SN SERVICING CORPORATION
135 NORTH PENNSYLVANIA STREET, SUITE 1610
INDIANAPOLIS, IN 46204


       I hereby certify that a true and correct copy of the foregoing pleading was served upon the
following parties by first class mail and certified return receipt requested mail January 15, 2020:

US BANK NA AS TRUSTEE OF SN MORTGAGE
SN SERVICING CORP
323 5TH STREET
EUREKA, CA 95501-

CORPORATION SERVICE COMPANY
AS REGISTERED AGENT FOR
SN SERVICING CORPORATION
135 NORTH PENNSYLVANIA STREET, SUITE 1610
INDIANAPOLIS, IN 46204




                                             /s/Robert P. Musgrave
                                             Robert P. Musgrave
                                             Chapter 13 Trustee
                                             P.O. Box 972
                                             Evansville, IN 47706-0972
                                             Telephone: (812) 424-3029
                                             Fax: (812) 433-3464
                                             Email address: trusteegeneral@chap13evv.com
